Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing BlackRock MuniYield New Jersey Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value New Jersey - 142.1% $ 1,000 Delaware River and Bay Authority Revenue Bonds, 5% due 1/01/2033 (e) $ 1,016 Delaware River Joint Toll Bridge Commission of New Jersey and Pennsylvania, Bridge Revenue Refunding Bonds, 5% due 7/01/2023 Delaware River Joint Toll Bridge Commission of New Jersey and Pennsylvania, Bridge Revenue Refunding Bonds, 5% due 7/01/2028 Delaware River Port Authority of Pennsylvania and New Jersey Revenue Bonds, 6% due 1/01/2018 (d) Essex County, New Jersey, Improvement Authority, Airport Revenue Refunding Bonds, AMT, 4.75% due 11/01/2032 (e) Garden State Preservation Trust of New Jersey, Capital Appreciation Revenue Bonds, Series B, 5.12% due 11/01/2023 (d)(k) Garden State Preservation Trust of New Jersey, Open Space and Farmland Preservation Revenue Bonds, Series A, 5.80% due 11/01/2022 (d) Garden State Preservation Trust of New Jersey, Open Space and Farmland Preservation Revenue Bonds, Series A, 5.75% due 11/01/2028 (d) Gloucester County, New Jersey, Improvement Authority, Solid Waste Resource Recovery, Revenue Refunding Bonds (Waste Management Inc. Project), Series A, 6.85% due 12/01/2029 Hopatcong, New Jersey, GO, Sewer Refunding Bonds, 4.50% due 8/01/2033 (a) Hudson County, New Jersey, COP, Refunding, 6.25% due 12/01/2016 (e) Hudson County, New Jersey, Improvement Authority, Capital Appreciation Revenue Bonds, Series A-1, 4.46% due 12/15/2032 (e)(k) Hudson County, New Jersey, Improvement Authority, Facility Lease Revenue Refunding Bonds (Hudson County Lease Project), 5.375% due 10/01/2024 (c) Jackson Township, New Jersey, School District, GO, 5% due 4/15/2012 (c)(g) Jersey City, New Jersey, Sewer Authority, Sewer Revenue Refunding Bonds, 6.25% due 1/01/2014 (a) Middlesex County, New Jersey, COP, Refunding, 5% due 8/01/2022 (e) Monmouth County, New Jersey, Improvement Authority, Governmental Loan Revenue Refunding Bonds, 5% due 12/01/2011 (a)(g) Monmouth County, New Jersey, Improvement Authority, Governmental Loan Revenue Refunding Bonds, 5.20% due 12/01/2014 (a) Monmouth County, New Jersey, Improvement Authority, Governmental Loan Revenue Refunding Bonds, 5.25% due 12/01/2015 (a) Portfolio Abbreviations To simplify the listings of BlackRock MuniYield New Jersey Insured Fund, Inc.'s portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) M/F Multi-Family CABS Capital Appreciation Bonds RIB Residual Interest Bonds COP Certificates of Participation S/F Single-Family EDA Economic Development Authority VRDN Variable Rate Demand Notes GO General Obligation Bonds 1 BlackRock MuniYield New Jersey Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 605 Monmouth County, New Jersey, Improvement Authority, Governmental Loan Revenue Refunding Bonds, 5% due 12/01/2017 (a) $ 649 Monmouth County, New Jersey, Improvement Authority, Governmental Loan Revenue Refunding Bonds, 5% due 12/01/2018 (a) Monmouth County, New Jersey, Improvement Authority, Governmental Loan Revenue Refunding Bonds, 5% due 12/01/2019 (a) Morristown, New Jersey, Parking Authority Revenue Bonds, 4.50% due 8/01/2037 (e) Mount Holly, New Jersey, Municipal Utilities Authority, Sewer Revenue Bonds, Series C, 4.50% due 12/01/2037 (e) New Jersey EDA, Cigarette Tax Revenue Bonds, 5.625% due 6/15/2019 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75% due 6/15/2029 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.50% due 6/15/2031 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.75% due 6/15/2034 New Jersey EDA, First Mortgage Revenue Bonds (Fellowship Village Project), Series C, 5.50% due 1/01/2028 New Jersey EDA, First Mortgage Revenue Refunding Bonds (Fellowship Village), Series A, 5.50% due 1/01/2018 New Jersey EDA, Motor Vehicle Surcharge Revenue Bonds, Series A, 4.95% due 7/01/2021 (e)(k) New Jersey EDA, Motor Vehicle Surcharge Revenue Bonds, Series A, 5% due 7/01/2029 (e) New Jersey EDA, Motor Vehicle Surcharge Revenue Bonds, Series A, 5.25% due 7/01/2033 (e) New Jersey EDA, Motor Vehicle Surcharge Revenue Bonds, Series A, 5% due 7/01/2034 (e) New Jersey EDA, School Facilities Construction Revenue Bonds, Series U, 5% due 9/01/2037 (a) New Jersey EDA, School Facilities Construction, Revenue Refunding Bonds, Series K, 5.25% due 12/15/2017 (c) New Jersey EDA, Water Facilities Revenue Bonds (New Jersey-American Water Company, Inc. Project), AMT, Series A, 5.25% due 11/01/2032 (a) New Jersey EDA, Water Facilities Revenue Bonds (New Jersey-American Water Company, Inc. Project), AMT, Series A, 6.875% due 11/01/2034 (c) New Jersey EDA, Water Facilities Revenue Refunding Bonds (United Water of New Jersey, Inc.), Series B, 4.50% due 11/01/2025 (a) New Jersey Health Care Facilities Financing Authority Revenue Bonds (Somerset Medical Center), 5.50% due 7/01/2033 2 BlackRock MuniYield New Jersey Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 4,000 New Jersey Health Care Facilities Financing Authority Revenue Bonds (South Jersey Hospital), 6% due 7/01/2012 (g) $ 4,534 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 5.75% due 7/01/2012 (g) New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 6.25% due 7/01/2012 (g) New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 6.25% due 7/01/2017 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Atlantic City Medical Center), 5.75% due 7/01/2025 New Jersey Health Care Facilities Financing Authority, Revenue Refunding Bonds (Meridian Health System Obligation Group), 5.25% due 7/01/2019 (d) New Jersey Sports and Exposition Authority, Luxury Tax Revenue Refunding Bonds (Convention Center), 5.50% due 3/01/2021 (e) New Jersey Sports and Exposition Authority, Luxury Tax Revenue Refunding Bonds (Convention Center), 5.50% due 3/01/2022 (e) New Jersey State Educational Facilities Authority Revenue Bonds (Kean University), Series D, 5% due 7/01/2032 (c) New Jersey State Educational Facilities Authority Revenue Bonds (Kean University), Series D, 5% due 7/01/2039 (c) New Jersey State Educational Facilities Authority Revenue Bonds (Montclair State University), Series A, 5% due 7/01/2021 (a) New Jersey State Educational Facilities Authority Revenue Bonds (Richard Stockton College), Series F, 5% due 7/01/2031 (e) New Jersey State Educational Facilities Authority Revenue Bonds (Rowan University), Series C, 5% due 7/01/2014 (e)(g) New Jersey State Educational Facilities Authority Revenue Bonds (Rowan University), Series C, 5.125% due 7/01/2014 (e)(g) New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Montclair State University), Series J, 4.25% due 7/01/2030 (e) New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Montclair State University), Series L, 5% due 7/01/2014 (e)(g) New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Ramapo College), Series I, 4.25% due 7/01/2031 (a) New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Ramapo College), Series I, 4.25% due 7/01/2036 (a) New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Rowan University), Series B, 4.25% due 7/01/2034 (c) 3 BlackRock MuniYield New Jersey Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 195 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Rowan University), Series C, 5% due 7/01/2011 (c)(g) $ 213 360 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Rowan University), Series C, 5% due 7/01/2031 (c) 366 1,500 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (Stevens Institute of Technology), Series A, 5% due 7/01/2034 1,404 1,725 New Jersey State Educational Facilities Authority, Revenue Refunding Bonds (William Paterson University), Series E, 5% due 7/01/2021 (f) 1,777 3,500 New Jersey State, GO, Refunding, Series H, 5.25% due 7/01/2015 (d) 3,985 3,565 New Jersey State Higher Education Assistance Authority, Student Loan Revenue Bonds, AMT, Series A, 5.30% due 6/01/2017 (a) 3,602 4,425 New Jersey State Housing and Mortgage Finance Agency, Capital Fund Program Revenue Bonds, Series A, 4.70% due 11/01/2025 (d) 4,484 1,970 New Jersey State Housing and Mortgage Finance Agency, Capital Fund Program Revenue Bonds, Series A, 5% due 5/01/2027 (d) 2,072 2,640 New Jersey State Housing and Mortgage Finance Agency, Home Buyer Revenue Bonds, AMT, Series CC, 5.80% due 10/01/2020 (e) 2,730 1,000 New Jersey State Housing and Mortgage Finance Agency, M/F Revenue Bonds, AMT, Series A, 4.90% due 11/01/2035 (c) 956 500 New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Refunding Bonds, AMT, Series T, 4.70% due 10/01/2037 465 4,750 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series C, 4.83% due 12/15/2032 (d)(k) 1,401 2,760 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series C, 5.05% due 12/15/2035 (a)(k) 658 3,240 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Bonds, Series D, 5% due 6/15/2019 (d) 3,527 4,250 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Refunding Bonds, Series A, 5.25% due 12/15/2020 (d) 4,877 3,600 New Jersey State Transportation Trust Fund Authority, Transportation System Revenue Refunding Bonds, Series B, 5.50% due 12/15/2021 (e) 4,166 3,005 New Jersey State Turnpike Authority, Turnpike Revenue Bonds, Series B, 5.15% due 1/01/2035 (a)(k) 2,184 500 New Jersey State Turnpike Authority, Turnpike Revenue Bonds, VRDN, Series C-1, 2% due 1/01/2024 (d)(h) 500 3,600 Newark, New Jersey, Housing Authority, Port Authority-Port Newark Marine Terminal, Additional Rent- Backed Revenue Refunding Bonds (City of Newark Redevelopment Projects), 4.375% due 1/01/2037 (e) 3,460 1,710 North Hudson Sewage Authority, New Jersey, Sewer Revenue Refunding Bonds, 5.125% due 8/01/2020 (e) 1,938 1,250 Perth Amboy, New Jersey, GO (Convertible CABS), Refunding, 4.75% due 7/01/2035 (d)(k) 1,034 4 BlackRock MuniYield New Jersey Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 1,000 Port Authority of New York and New Jersey, Consolidated Revenue Bonds, 93rd Series, 6.125% due 6/01/2094 $ 1,175 Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, AMT, 138th Series, 4.75% due 12/01/2034 (d) Port Authority of New York and New Jersey, Consolidated Revenue Refunding Bonds, AMT, 146th Series, 4.25% due 12/01/2032 (d) Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds, CABS, Series A, 4.74% due 9/01/2026 (e)(k) Rahway Valley Sewerage Authority, New Jersey, Sewer Revenue Bonds, CABS, Series A, 4.36% due 9/01/2033 (e)(k) Salem County, New Jersey, Improvement Authority Revenue Bonds (Finlaw State Office Building Project), 5.375% due 8/15/2028 (d) Salem County, New Jersey, Improvement Authority Revenue Bonds (Finlaw State Office Building Project), 5.25% due 8/15/2038 (d) South Jersey Port Corporation of New Jersey, Revenue Refunding Bonds, 5% due 1/01/2023 Tobacco Settlement Financing Corporation of New Jersey, Asset-Backed Revenue Bonds, 7% due 6/01/2013 (g) Union County, New Jersey, Utilities Authority, Senior Lease Revenue Refunding Bonds (Ogden Martin System of Union, Inc.), AMT, Series A, 5.375% due 6/01/2017 (a) Union County, New Jersey, Utilities Authority, Senior Lease Revenue Refunding Bonds (Ogden Martin System of Union, Inc.), AMT, Series A, 5.375% due 6/01/2018 (a) University of Medicine and Dentistry of New Jersey, COP, 5% due 6/15/2036 (e) University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series A, 5.50% due 12/01/2018 (a) University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series A, 5.50% due 12/01/2019 (a) University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series A, 5.50% due 12/01/2020 (a) University of Medicine and Dentistry of New Jersey, Revenue Bonds, Series A, 5.50% due 12/01/2021 (a) University of Medicine and Dentistry of New Jersey, Revenue Refunding Bonds, VRDN, Series B, 2.78% due 12/01/2032 (a)(h) Puerto Rico - 12.1% Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series J, 5% due 7/01/2029 (e) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series K, 5% due 7/01/2015 (g) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series N, 5.25% due 7/01/2039 (c) 5 BlackRock MuniYield New Jersey Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited) (in Thousands) Face Amount Municipal Bonds Value $ 2,750 Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.48% due 7/01/2030 (c)(k) $ 836 2,250 Puerto Rico Commonwealth Infrastructure Financing Authority, Special Tax and Capital Appreciation Revenue Bonds, Series A, 4.34% due 7/01/2037 (a)(k) 458 2,100 Puerto Rico Commonwealth, Public Improvement, GO, Refunding, VRDN, Series A-4, 1.95% due 7/01/2031 (d)(h) 2,100 2,000 Puerto Rico Electric Power Authority, Power Revenue Bonds, Series RR, 5% due 7/01/2028 (b) 2,022 1,000 Puerto Rico Electric Power Authority, Power Revenue Refunding Bonds, Series SS, 5% due 7/01/2025 (e) 1,020 2,110 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Revenue Bonds (Ascension Health), RIB, Series 377, 9.81% due 11/15/2030 (i) 2,380 3,000 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Revenue Bonds (University Plaza Project), Series A, 5% due 7/01/2033 (e) 3,007 Total Municipal Bonds (Cost - $196,921) - 154.2% 204,459 Shares Held Short-Term Securities 90 CMA New Jersey Municipal Money Fund, 2.01% (j)(l) 90 Total Short-Term Securities (Cost - $90) - 0.1% 90 Total Investments (Cost - $197,011*) - 154.3% 204,549 Other Assets Less Liabilities - 1.2% 1,557 Preferred Stock, at Redemption Value - (55.5%) (73,530) Net Assets Applicable to Common Stock - 100.0% $ 132,576 * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 197,031 Gross unrealized appreciation $ 9,527 Gross unrealized depreciation Net unrealized appreciation $ 7,518 6 BlackRock MuniYield New Jersey Insured Fund, Inc. Schedule of Investments as of January 31, 2008 (Unaudited)(in Thousands) (a) AMBAC Insured. (b) CIFG Insured. (c) FGIC Insured. (d) FSA Insured. (e) MBIA Insured. (f) XL Capital Insured. (g) Prerefunded. (h) Variable rate security. Rate shown is interest rate as of the report date. (i) The rate disclosed is that currently in effect. This rate changes periodically and inversely based upon prevailing market rates. (j) Investments in companies considered to be an affiliate of the Fund, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Net Dividend Affiliate Activity Income CMA New Jersey Municipal Money Fund 1 + + Amount is less than $1,000. (k) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (l) Represents the current yield as of January 31, 2008. 7
